Decree, Surrogate’s Court, New York County (Renee R. Roth, S.), entered April 6, 2006, which granted the petition for letters of administration with respect to the goods, chattels and credits of decedent Mark Tarka, unanimously affirmed, without costs.
Respondent, who was long estranged from her deceased brother, objects to the grant of letters of administration to the Public Administrator. However, the Surrogate’s Court appropriately exercised its broad discretionary authority (see Matter of Stortecky v Mazzone, 85 NY2d 518 [1995]) in finding respondent herself ineligible to serve as a fiduciary of this estate, in view of her history, inter alia, of noncompliance with judicial directives (see SCPA 707 [1] [e]).
We have considered respondent’s arguments and find them to be unavailing. Concur—Tom, J.P., Andrias, Sweeny and Kavanagh, JJ.